In a negligence action to recover damages for personal injury, defendant appeals from so much of an order of the Supreme Court, Nassau County, dated January 26, 1962, granting conditionally the defendant’s motion to dismiss the complaint for lack of prosecution, as permitted plaintiffs to file a note of issue and statement of readiness for a subsequent Trial Term. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.